DIANE S. SYKES, J.
¶ 65. (concurring). I write separately to state my disagreement with the majority's characterization of promissory estoppel. The majority opinion appears to suggest that in some circumstances, promissory estoppel may be a tort remedy. Majority op., ¶ 53. This is incorrect.
¶ 66. Promissory estoppel is an equitable contract remedy that enforces a promise, in the absence of proof of the elements of a contract, where there has been substantial reliance on the promise, but only to the extent that justice requires. Hoffman v. Red Owl Stores, Inc., 26 Wis. 2d 683, 698, 133 N.W.2d 267 (1965). In recognizing the promissory estoppel cause of action nearly 40 years ago in Hoffman, this court was defining a new contract remedy, not creating a new tort. Bicknese v. Sutula, 2003 WI 31, ¶ 62, 260 Wis. 2d 713, 660 N.W.2d 289 (Sykes, J., dissenting).1
¶ 67. It is certainly true, as the majority states, that "a claim for promissory estoppel only arises when there is no contract," but the majority subtly overstates *161the matter when it also asserts that promissory estop-pel "rests on a theory separate from contract." Majority op., ¶ 53. A promissory estoppel claim is not the equivalent of a breach of contract claim, in its elements or its measure of damages. Hoffman, 26 Wis. 2d at 699-701. But that hardly means that promissory estop-pel falls outside the law of contracts and can be considered a tort cause of action.
¶ 68. On this point, the majority cites Ferraro v. Koelsch, 124 Wis. 2d 154, 368 N.W.2d 666 (1985), and Forrer v. Sears, Roebuck & Co., 36 Wis. 2d 388, 153 N.W.2d 587 (1967). Majority op., ¶ 53 n.41. Both of these were contract cases, however, and neither supports the notion that promissory estoppel might be a tort. In Ferraro, this court found an express contract between the parties based upon an employee handbook. Ferraro, 124 Wis. 2d at 157-58. Ferraro simply describes the distinctions between promissory estoppel and breach of contract theories, and notes that in Forrer the plaintiff pleaded promissory estoppel. Ferraro, 124 Wis. 2d at 167-68.
¶ 69. That promissory estoppel is different from breach of contract does not operate to remove promissory estoppel from the realm of contract law into the realm of tort law. A plaintiff may proceed in tort under the separate and distinct theories of strict products liability and negligence, but these are both still tort claims, despite their distinctions. Similarly, a plaintiff may proceed in contract under the separate and distinct theories of breach of contract and promissory estoppel. Both are contract claims. If proof of the contract fails, the promise may still be enforced (although not to the extent of full breach of contract damages) if the elements of promissory estoppel are proven.
*162¶ 70. The majority also asserts that " '[o]ne branch of promissory estoppel's family tree lies in tort'" and that " '[ajrguably, promissory estoppel can be asserted as an independent tort theory of detrimental reliance.'" Majority op., ¶ 53 n.42. The source of these statements is the treatise Corbin on Contracts. Id. There is no support in Wisconsin law for Corbin's colorful genealogical assertion or an "arguable" independent promissory estoppel tort.
¶ 71. Tort law does contain remedies that, like promissory estoppel, protect reliance interests.2 Tort and contract remedies, however, have distinct purposes, elements, and types of recoverable damages. See Mackenzie v. Miller Brewing Co., 2001 WI 23, ¶¶ 27-28, 241 Wis. 2d 700, 723-25, 623 N.W.2d 739; Digicorp v. Ameritech, 2003 WI 54, ¶ 75, 262 Wis. 2d 32, 662 N.W.2d 652 (Sykes, J., concurring in part, dissenting in part) (citing Wausau Tile, Inc. v. County Concrete Corp., 226 Wis. 2d 235, 247, 593 N.W.2d 445 (1999)). "Tort law 'rests on obligations imposed by law.'... In contrast, contract law 'is based on obligations imposed by bargain,'. . . Essentially, contract law is based upon the principles of free will and consent, whereas tort law is based upon the principles of risk-sharing and social duties." Mackenzie, 241 Wis. 2d 700, ¶¶ 27-28 (internal citations omitted). We should respect and enforce these distinctions, not blur them.3
*163¶ 72. The majority asserts that "[a] single set of facts may give rise to actions both in contract and in tort, thus making it difficult to always draw a clear distinction between the two actions." Majority op., ¶ 53. That a single set of facts may in certain circumstances support both a contract claim and a tort claim does not mean that a single cause of action, promissory estoppel, is both a tort and a contract remedy.
¶ 73. Here, the plaintiffs brought three claims for relief, one in tort (negligence) and two in contract (breach of contract and promissory estoppel). The majority states that "[i]n the present case . . . the plaintiffs treat promissory estoppel as a contract-based claim." Majority op., ¶ 53 n.44.1 object to any suggestion that promissory estoppel can be either a tort or a contract remedy depending upon how any particular plaintiff might treat it. Bicknese, 2003 WI 31, ¶ 74 (Sykes, J., dissenting).
¶ 74. Although I disagree with the majority's characterization of promissory estoppel,4 I agree that the plaintiffs have failed to state a promissory estoppel claim. There was no promise, either by the district or Johnson, upon which to base a promissory estoppel *164claim. This is an action for negligent performance of counseling services by a public high school guidance counselor, and, as such, is barred by public officer immunity under Wis. Stat. § 893.80(4). The contract and promissory estoppel claims are factually insufficient to survive the motion to dismiss.

 See also Mackenzie v. Miller Brewing Co., 2001 WI 23, ¶ 25, 241 Wis. 2d 700, 623 N.W.2d 739 ("A cause of action for promissory estoppel in the employment context, like a contract cause of action based on an employee handbook, is in accordance with Wisconsin contract law."); Ahnapee & W. Ry. Co. v. Challoner, 34 Wis. 2d 134, 145, 148 N.W.2d 646 (1967)("[T]he basis of promissory estoppel is akin to the contractual basis for reformation.").


 See Wis JI—Civil 2400-03 for the elements of misrepresentation.


 I suppose we could say that one branch of the family tree of strict products liability lies in contract law (i.e., breach of implied warranty), but that would not transform a strict products liability claim, derived from section 402A of the Restatement (Second) of Torts, into a contract action. The adoption of section 402A stemmed in part from dissatisfaction *163with privity of contract requirements in breach of implied warranty actions, Dippel v. Sciano, 37 Wis. 2d 443, 460, 155 N.W.2d 55 (1967), but that does not suggest that strict products liability is a contract remedy. That both tort and contract law recognize reliance-based causes of action does not suggest that a promissory estoppel claim under Hoffman is a tort remedy.


 The majority correctly notes that public officer immunity-does not apply to contract claims. Majority op., ¶ 53 n.40 (citing Willow Creek Ranch, L.L.C. v. Town of Shelby, 2000 WI 56, ¶¶ 33, 35, 235 Wis. 2d 409, 611 N.W.2d 693, and Energy Complexes, Inc. v. Eau Claire County, 152 Wis. 2d 453, 464-65, 449 N.W.2d 35 (1989)).